Memorandum by the Court. Appeal by the claimant from an order of the Court of Claims, entered on June 22, 1967, which dismissed his claim for damages pursuant to a pretrial motion by the State. The appellant seeks damages for his detention at Matteawan State Hospital after termination of his sentence of imprisonment in 1950 until his transfer to a civilian State hospital in 1966. The record establishes that the procedures for commitment to Matteawan and retention therein as provided in section 408 et seq. of the Correction Law as in effect during the period of time in question were followed by the County Judge of Greene County and apparently by the officials at Matteawan. The claimant made no allegation that he was at any time sane or that he is at present sane, but instead alleged that the confinement at Matteawan pursuant to the Correction Law in 1950 was false imprisonment as the provisions of section 408 et seq. and particularly section 409 were unconstitutional. The State concedes that the provisions for retention at Matteawan upon the termination of the claimant’s sentence pursuant to section 409 of the Correction Law were unconstitutional. The claimant limits his claim for damages to the unavailability of privileges at Matteawan which he would have had at a civilian institution. (Cf. Matter of Negro v. Dickens, 22 A D 2d 406, 408.) The claim in this case is essentially the same as that considered in Dennison v. State of New York (28 A D 2d 608, 609, affd. 23 N Y 2d 996, mot. to amend remittitur granted 25 N Y 2d 904, cert, den: 397 U. S. 923). Order affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Sweeney, JJ., concur in memorandum by the court.